Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 03 November 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The control device 18 is connected to a display device which displays the operating state of the light curing device 10, comprising the execution of the calibration program, and points out to the user that the usual operational function of the light curing device 10 is disabled during the calibration process.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Regarding claims 1 and 19, the limitation that the display device “and points out to the user that the usual operational function of the light curing device is disabled during the calibration process” is not supported by the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, the limitation “the control device configured to display the operating state of the light curing device on the display device” is indefinite. It is unclear if the display device is part of the control device as it is previously recited that they are “connected” which implies that they are separate. For examination purposes, they are construed to be two separate components connected together by electrical means.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2007/0259309) in view of Kratochwilla (EP 1,236,444), further in view of Kobayashi (US 2007/0141528).
Regarding claims 1-4 and 19, West discloses a light curing device in FIGS. 8-18 for curing dental materials ([0015]), comprising a handpiece/housing (FIG. 8 , “housing”) comprising a single light source ([0049], “means for emitting light"; FIG. 16 shows a single light source.) a single light guide rod ([0021], “dental light guide”. Note the bundle of fibers shown in FIG. 12 indicate “a single light guide” rod.), which is attached to the handpiece in a replaceable and detachable manner (FIG. 9/10 shows the light guide removed from the handpiece); a display device ([0017], “displays”); and a control device ([0017], “microcontrollers”) with at least one curing program for polymerizing the dental material ([0020], “an optical feedback loop that regulates voltage and/or current to the light emitting sources form the power supply. Whether or not the resin is fully polymerized is determined by analyzing the change in the amount of reflected light”.) and at least one sensor ([0017], “one or more light receiving sensors” which is positioned in the handpiece (FIG. 16); Wherein the sensor and the light source are disposed adjacent to a light input end of the light guide rod (FIG. 16, end shown to contain the optical light sensors and light source is construed as the light input end.); wherein the control device is connected to the display device, the control device configured to display the operating state of the light curing device  on the display device, comprising the execution of the calibration program, and points out to the user that the usual operational function of the light curing device is disabled during the calibration process ([0017], “the one or more displays are connected to the one or more microprocessors or microcontrollers”; [0055], “a message could be displayed that alerts the user that the optimal cure time has been reached”; [0065], “The user would then choose the desired function, the functions include cure indication on, cure indication %, and calibrate”; [0069] “under any of the function, the estimated 
West fail(s) to teach a base station; wherein a mirror is provided at the base station of the light curing device; wherein a mirror with a predetermined reflection parameter with a reflection value of more than 90% is provided, and wherein the control device comprises a calibration program which can be actuated automatically or by user intervention when the light curing device with the front end of the light guide rod is directed towards the mirror, such that almost completely all light exiting the entire single light guide rod is reflected back through the entire single light guide rod or such that light exiting the entire single light source is reflected back through the entire single light source; wherein the light curing device comprises an alignment aid, said alignment aid provides alignment of an optical axis of a light output end of the light guide rod such that the axis can be aligned perpendicular relative to a reflection area of the mirror, with a deviation of less than 5 degrees from the perpendicular; wherein the calibration program adjusts a rated light power of the light source based on a measurement of the sensor; wherein the mirror is incorporated into the base station of the light curing device as a measurement mirror, the base station of the light curing device comprises a setdown position for the handpiece to provide a spatially fixed supporting or receiving element for the handpiece in which the handpiece can be picked up in or at the setdown position and wherein the setdown position allows the light curing device to be placed in a resting position in the base station; and wherein the mirror as a measurement mirror at the front end of the light curing device is aligned parallel to the light output end of the light guide rod and spaced apart from it slightly. 
However, Kratochwilla teaches a light curing device for curing dental materials in FIGS. 1-2, comprising a handpiece (3) comprising a light source (4); and at least one sensor (8) which is positioned in the handpiece; a base station (20) and a mirror (22, [0031] " the measuring tube 20 has an inner jacket surface 21 on which the light is totally absorbed and an end face 22 which totally reflects the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify West, by requiring a base station; wherein a mirror is provided at the base station of the light curing device; wherein a mirror with a predetermined reflection parameter with a reflection value of more than 90% is provided, and wherein the control device comprises a calibration program which can be actuated automatically or by user intervention when the light curing device with the front end of the light guide rod is directed towards the mirror, such that almost completely all light exiting the entire single light guide rod is reflected back through the entire single light guide rod or such that light exiting the entire single light source is reflected back through the entire single light source; wherein the light curing device comprises an alignment aid, said alignment aid provides alignment of an optical axis of a light output end of the light guide rod such that the axis can be aligned perpendicular relative to a reflection area of the mirror, with a deviation of less than 5 degrees from the perpendicular; wherein the calibration program adjusts a rated light power of the light source based on a measurement of the sensor; wherein the mirror is incorporated into the base station of the light curing device as a measurement mirror, the base station of the light curing device comprises a setdown position for the handpiece to provide a spatially fixed supporting or receiving element for the handpiece in which the handpiece can be picked up in or at the setdown position and wherein the setdown position allows the light curing device to be placed in a resting position in the base station (The configuration of West/Kratchowilla would result wherein the setdown position allows the light curing 
West/Kratchowilla discloses the claimed invention substantially as claimed as set forth above.
West/Kratchowilla (kratchowilla further teaches where the tip of the handpiece comes into contact with the base station) fails to disclose a charging tray and wherein a handpiece is inserted into a base station; and wherein both the handpiece and attached light guide rod are in contact with the base station.
However, Kobayashi discloses a light apparatus (FIG. 3) and base station (1) the base station having a charging tray ([0044], “the cradle 1 charges an internal battery of the camera”) and wherein a handpiece (2) is inserted into a base station (1); and wherein both the handpiece and attached light guide rod (12a-e is construed as a light guide rod as it projects light to the camera) are in contact with the base station (12a-e contacts the base station at 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify West/Kratchowilla, by requiring a charging tray and wherein a handpiece is inserted into a base station; and wherein both the handpiece and attached light guide rod are in contact with the base station, as taught by Kobayashi, for the purpose of providing a way to charge the device which makes it cordless and store the device when not in use.
Response to Arguments
Applicant's arguments filed 03 November 2021 have been fully considered but they are not persuasive. 

On page 8, applicant further argues “Kobayashi is not directed to a light curing device as claimed. It would not have been obvious to one or ordinary skill In the art to use the teaching of Kobayashi, directed to a camera, in the teachings of West and/or Kratchowilla, which are directed to completely different devices than Kobayashi. However, only the ergonomics of the handle/setdown position with the base station is what’s taught by Kobayashi and is not relied upon to teach light curing/cameras.
On page 9-10, applicant argues “none of the cited prior art teach a control device configured to display on the display device that the light curing device is in the calibration mode and disabled in the calibration mode. This is not possible in Kratochwilla since there is no place to rest the unit of Kratochwilla. The Examiner continues to modify the prior art with no basis except for Applicant’s disclosure, stating that West shows …”. However, under 35 USC 103, A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  functionally capable of displaying calibration states [0055] of West teaches, “a message could be displayed that alerts the user that the optimal cure time has been reached” as the system includes a feedback system it would be functionally capable of displaying calibration states to a user as taught by West as set forth above. Furthermore, in response to applicant's arguments against the references individually with respect to West and Kobayashi on Pages 10-11, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/2/2021